CALOGERO, Justice,
concurs in denial of the writ.
The defendant was adequately represented at the multiple bill hearing and there was substantial compliance with La.R.S. 15:529.1(D). The defendant’s only valid complaint is that the trial judge erred in stating that the defendant was subject to loss of good time as a multiple offender. He is not, as forgery is not included as an enumerated offense under La.R.S. 15:571.3. However, it is proper for the court to simply deny this writ because there is no indication that his correct sentence is being affected by the trial judge’s erroneous statement as to good time.